Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 1, 2019.
	Claims 1-20 are pending and under examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/721,891 filed on August 23, 2018, 62/638,586 filed on March 5, 2018, and 62/637,705 filed on March 2, 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on January 1, 2020 and April 1, 2020 that have been considered. 
The information disclosure statements filed January 1, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
A plurality of NPL citations have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP §2173.05(c). 
In the present instance, the claims recite the broad recitation ‘protein’, and the claim also recites ‘antibody’ and ‘peptide’, which are narrower statements of the range/limitation. 
The claims also recite the broad recitation ‘nucleic acid’, and the claim also recites ‘aptamer’, which is a narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Appropriate correction is required. 

2. 	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The claimed invention (Claims 1 and 11) is/are directed to an enormous genus of structurally undisclosed targeting moieties that bind to a target on a surface of the immune cell. 
Claims 2 and 12 recite wherein the enormous genus of structurally undisclosed targeting moieties bind to a target of a T cell.
Claims 3 and 13 recite wherein the T cell is one selected from the group consisting of a T regulatory (Treg) cell, a memory T cell, an effector memory T cell, a central memory T cell, a naive T cell, a cytotoxic T cell, a gamma delta T cell, and a natural killer T (NKT) cell.
Claims 4 and 14 recite wherein the immune cell expresses a marker selected from group consisting of CD3, CD4, CD8, CD25, and CD56. However, said marker(s) is/are not necessarily the target to which the enormous genus of structurally undisclosed targeting moieties (Claims 1 and 11) are to bind. Rather, instant claims are simply directed to the cell markers expressed by said T cells, said T cell markers being previously recognized by the ordinary artisan. 
Claims 6-9 and 16-19 recite wherein the enormous genus of structurally undisclosed targeting moieties are a nucleic acid, more specifically, an aptamer. 
Claims 10 and 20 recited wherein the enormous genus of structurally undisclosed targeting moieties are directed to a corresponding very large genus (139) of target molecules. The specification discloses an even larger genus (220+) of contemplated, hypothetical target molecules (pgs 8-9, joining ¶; pgs 22-24, joining ¶s; pgs 43-44, joining ¶), as would be reasonably embraced by independent Claims 1 and 11. 
	 
	The specification discloses that methods of making nucleic acid aptamers are known in the prior art (pg 25, ¶3, citing at least three references), that methods of chemically-modifying 
However, the only aptamer species whose complete structure is disclosed are those directed to PDGFRbeta and EGFR (Table 1). 

Doyle et al (U.S. Patent 8,105,982) is considered relevant prior art for having disclosed methods of in vitro aptamer selection (Title), whereby aptamers may have an enormous range of binding affinities to its corresponding target molecule, ranging from as low as 10^-4 M, 10^-5 M, 10^-6M, 10^-8M, or 10^-9M (col. 12, lines 5-7; col. 14, lines 1-2), a range of at least 5 orders of magnitude. 
Horhota et al (U.S. 2017/0049709) is considered relevant prior art for having conceived of aptamers [0105] capable of binding to target molecules such as CD13, CD74, CD79, and CXCR4 (claim 12), as recited in instant Claims 10 and 20. However, Horhota et al do not actually disclose any structural examples of aptamers that bind to said target molecules. Rather, much like the instant application, such is merely hypothetical thinking, abstract thought conceiving of such possibilities. Thus, while mere thought and contemplation of aptamers capable of binding to target molecules such as CD13, CD74, CD79, and CXCR4 is anticipated and readily obvious concept, such thought does not actually inform the ordinary artisan as to the nucleotide sequence(s) [structure(s)] and corresponding binding affinity(ies) [function(s)] to each of the corresponding CD13, CD74, CD79, and CXCR4 target molecules. 
Torkamanian-Ashfar et al (Molecular Diversity 25: 1395-1407, 2021) is considered relevant post-filing art for having taught the discovery of novel aptamers capable of binding to CD13 (Abstract), teaching that “[T]hese high-affinity [aptamer] ligands can be developed
Neither the prior art nor the post-filing art teach/disclose the structure and/or binding affinity of an aptamer reduced to practice that binds to, e.g. CD74. 
Neither the prior art nor the post-filing art teach/disclose the structure and/or binding affinity of an aptamer reduced to practice that binds to, e.g. CD79. 
Neither the prior art nor the post-filing art teach/disclose an aptamer the structure and/or binding affinity of an aptamer reduced to practice that binds to, e.g. CXCR4. 


	Again, the only identifying characteristic is that the structurally undisclosed aptamer, not known in the prior or post-filing art, except for a newly discovered (2021) CD13 aptamer, should bind, at some broadly encompassed and undisclosed binding affinity, to a corresponding conceptual target molecule. 
	Each aptamer directed to each target molecule represents its own structural and functional subgenus of compounds, having a different genus of varying nucleotide sequences [structure] and binding affinities [function]. 
	The aptamer species directed to two specific target molecules, PDGFR and EGFR, do not provide any description of any identifying characteristics of the aptamers that are to bind to the enormous multitude of the generically recited “targets on a surface of the immune cell” (Claims 1 and 10), nor the very large genus of instantly recited 139 target molecules (Claims 10 and 20). 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Based on Applicant's specification, and what was known in the prior art, the skilled artisan cannot envision the detailed chemical structure of aptamer nucleotide sequences which will necessarily and predictably bind to the enormous genus of the generically recited “targets on a surface of the immune cell” (Claims 1 and 10), nor the very large genus of instantly recited 139 target molecules (Claims 10 and 20). 
The aptamers directed to two target molecules species, PDGFR and EGFR, specifically disclosed, are not representative of the aptamer/target molecule genus because the aptamer/target molecule genus is highly variant, structurally and functionally.

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent Claims 2-5 and 12-15 are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. 	Claim(s) 1-7, 10-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephan (U.S. 2016/0145348). 
With respect to Claims 1 and 11, Stephan is considered relevant prior art for having disclosed a composition comprising: 
a nucleic acid that promotes expression of a chimeric antigen receptor in an immune cell, to wit, a polynucleotide encoding said chimeric antigen receptor (claim 43);
and
at least one targeting moiety that binds to a target on a surface of the immune cell, the at least one targeting moiety being linked to the nucleic acid, 

The instant specification discloses an embodiment of the invention whereby the nanoparticle (comprising the nucleic acid) is linked to the targeting moiety (pg 3, ¶2).
With respect to Claims 2-3 and 12-13, Stephan disclosed wherein the immune cell is a T cell, or a natural killer T (NKT) cell (e.g. claim 47).
With respect to Claims 4, 10, 14, and 20, Stephan disclosed wherein the immune cell expresses a marker selected from group consisting of CD3, CD4, CD8, CD25, and CD56 (e.g. claims 48 and 51).
With respect to Claims 5 and 15, Stephan disclosed wherein the nucleic acid encoding the chimeric antigen receptor is an mRNA [0056].
With respect to Claims 6-7 and 16-17, Stephan disclosed wherein the at least one targeting moiety is selected from the group consisting of an antibody, aptamer, ligand, nucleic acid, peptide, or protein (e.g. claim 50).
	Thus, Stephan anticipates the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claims 8-9 and 18-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Stephan (U.S. 2016/0145348), as applied to Claims 1-7, 10-17, and 20 above, and in further view of Dahma et al (U.S. 2009/0131352). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
The disclosure of Stephan is discussed above, and incorporated herein. 
Stephan does not disclose wherein the aptamer comprises one or more modified nucleotides. However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 8-9 and 18-19, Dahma et al is considered relevant prior art for having disclosed aptamers comprising modified nucleotides (claim 1), said modifications comprising,  e.g. 2’ fluoro substitutions, 2’ amino substitutions (e.g. claim 2), or 2' -O-methoxyethyl substitution (e.g. claim 3). 

Resolving the level of ordinary skill in the pertinent art.

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify an aptamer to comprise a modified nucleotide with a reasonable expectation of success because those of ordinary skill in the art have long-recognized the scientific and technical concepts of modifying the nucleotides of an aptamer (Dahma et al, Title, 2009) so as to avoid or minimize rapid degradation, observed (Background of the Invention, “[I]t soon became clear”) in native, non-modified DNA, primarily through the action of exonucleases and nuclease degradation [0004]. Incorporation of the modifications is has long-been recognized by the ordinary artisan to stabilize the aptamer, being nuclease-resistant [0005]. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,982,210. Although the claims at issue are not identical, they are not patentably distinct from each other. 
With respect to Claim 1, ‘210 claims (claims 1-6) a composition comprising: 
a nucleic acid that promotes expression of a chimeric antigen receptor in an immune cell (claims 7-10 and 18-19); and
at least one targeting moiety that binds to a target on a surface of the immune cell (claim 10), the at least one targeting moiety being linked to the nucleic acid.
With respect to Claim 11, ‘210 does not claim a method of treating a condition in a subject, the method comprising providing to a subject having a condition the composition of claim 1; however, the ‘210 specification discloses that the claimed compositions “of the invention” are “particularly beneficial” for “treating cancer” (col. 2, lines 4-5).  
With respect to Claims 2-4 and 12-14, ‘210 does not claim ipsis verbis wherein the immune cell is a T cell or a NKT cell; however, ‘210 does claim (claim 15) that the targeting moiety binds to cell surface molecules such as CD3, CD4, CD8, CD25, and CD56, which are naturally expressed on immune cells such as a T cell, a T regulatory (Treg) cell, a memory T cell, an effector memory T cell, a central memory T cell, a naive T cell, a cytotoxic T cell, a gamma delta T cell, and/or a natural killer T (NKT) cell.
With respect to Claims 5 and 15, ‘210 claims (claims 11-12) wherein the nucleic acid is selected from the group consisting of mRNA, as the claimed RNA encodes the CAR.
With respect to Claims 6-7 and 16-17, ‘210 claims (claims 11-12 and 16-17) wherein the at least one targeting moiety is selected from the group consisting of an antibody, aptamer, ligand, nucleic acid, peptide, protein, and receptor.
With respect to Claims 8 and 18, ‘210 claims (claim 13) wherein the aptamer comprises one or more modified nucleotides.
With respect to Claims 9 and 19, ‘210 claims (claim 14) wherein the one or more modified nucleotides comprise one selected from the group consisting of a 2' fluoro, 2' O-methyl, 2-thiouridine, 2' -O-methoxyethyl, 2' -amine, 5-methoxyuridine, pseudouridine, 5-methylcytidine, Nl-methyl-pseudouridine, locked nucleic acid (LNA), morpholino, and phosphorothioate modification.
With respect to Claims 10 and 20, ‘210 claims (claim 15) wherein the target is selected from the group consisting of CCRl, CCRlO, CCR4, CCR5, CCR6, CCR8, CDld, CD3, CD4, CDS, CDS, CD9, CDllc, CD13, CD14, CD15, CD16, CD16A, CD19, CD20, CD22, CD25, CD27, CD28, CD30, CD31, CD32, CD32B, CD33, CD34, CD37, CD38, CD39, CD41, CD44, CD44v6, CD45R, CD45RA, CD45RO, CD47, CD49b, CD51, CD54, CD56, CD57, CD61, CD62, CD62E, CD62L, CD64,CD66b, CD69, CD70, CD74, CD79B, CD79 alpha/beta, CD80, CD81, CD83, CD86, CD94/NKG2, CD103, CD117, CD119, CD123, CD127, CD133, CD134, CD137, CD138, CD146, CD154, CD160, CD161/NK1.1, CD164, CD171, CD172a, CD180, CD194, CD197, CD202b, CD205, CD206, CD207, CD215, CD223, CD235a, CD252, CD268, CD269, CD272, CD273, CD282, CD284, CD307d, CD309, CD317, CD326, CD369, CD370, Crth2, CTLA-R, CXCR3, CXCR4, CXCR5, DCIR2, EDG-1/SlPl, EMRl, Fas ligand, GARP, GITR, HLA-DR, IFN-gamma R, IgG, IL-1 R5, IL-1 RI, IL-6R, IL-6 R alpha, IL-13 receptor a, IL-18R alpha, IL- 21R, IL-23R, kappa light chain, KIR Family, LAMP-1, LAP, LFA-1, MHCII, NKG2D, PD-1, Sl, Siglec-H TCR alpha/beta, TGFB RII, TLRl, TLR2, TLR6, TLR7, TLRlO, and TNFSF7.
	Thus, the instant claims are anticipated and/or obvious variants of the patented ‘210 claims. 

Conclusion
6. 	No claims are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633